UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 7590 John Hancock Patriot Preferred Dividend Fund (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts (Address of principal executive offices) (Zip code) Alfred E. Ouellette, Senior Attorney and Assistant Secretary 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4324 Date of fiscal year end: May 31 Date of reporting period: August 31, 2005 ITEM 1. SCHEDULE OF INVESTMENTS John Hancock Patriot Preferred Dividend Fund Securities owned by the Fund on August 31, 2005 (unaudited) Issuer Shares Value Common stocks 13.15% (Cost $17,398,024) Electric Utilities 3.58% Alliant Energy Corp. 52,000 1,562,600 NSTAR 100,000 2,956,000 Progress Energy, Inc., (Contingent Value Obligation) (B)(I) 37,500 4,500 Xcel Energy, Inc. 59,000 1,135,160 Gas Utilities 3.21% KeySpan Corp. 81,000 3,091,770 NiSource, Inc. 34,000 820,760 Peoples Energy Corp. 28,000 1,163,960 Integrated Telecommunication Services 0.56% SBC Communications, Inc. 22,550 543,004 Verizon Communications, Inc. 10,250 335,277 Multi-Utilities & Unregulated Power 5.80% Dominion Resources, Inc. 27,500 2,103,200 DTE Energy Co. 30,000 1,373,100 Sierra Pacific Resources (I) 197,000 2,872,260 TECO Energy, Inc. 62,000 1,079,420 WPS Resources Corp. 30,000 1,729,200 Credit Issuer, description rating (A) Shares Value Preferred stocks 85.38% (Cost $130,546,620) Agricultural Products 3.28% Ocean Spray Cranberries, Inc., 6.25%, Ser A (S) BB+ 60,000 5,178,750 Consumer Finance 4.16% HSBC Finance Corp., 6.36%, Depositary Shares, Ser B BBB+ 35,600 922,396 SLM Corp., 6.97%, Ser A BBB+ 101,000 5,640,850 Diversified Banks 3.92% Bank of America Corp., 6.75%, Depositary Shares, Ser VI A 77,000 4,094,860 Royal Bank of Scotland Group Plc, 5.75%, Ser L (United Kingdom) A 85,000 2,102,900 Diversified Chemicals 1.96% Du Pont (E.I.) de Nemours & Co., $4.50, Ser B A 33,900 3,101,850 Page 1 John Hancock Patriot Preferred Dividend Fund Securities owned by the Fund on August 31, 2005 (unaudited) Electric Utilities 14.76% Alabama Power Co., 5.20% BBB+ 251,400 6,340,308 Boston Edison Co., 4.78% BBB+ 19,072 1,788,000 Duquesne Light Co., 6.50% BB+ 100,000 5,250,000 Entergy Mississippi, Inc., 6.25% BB+ 100,000 2,525,000 Interstate Power & Light Co., 7.10%, Ser C BBB- 32,000 886,400 Northern Indiana Public Service Co., 4.88% (G) BB+ 6,925 673,673 Northern Indiana Public Service Co., 7.44% BB+ 15,150 1,556,662 Sierra Pacific Power Co., 7.80%, Ser 1 (Class A) CCC+ 110,000 2,777,500 Union Electric Co., $3.70 BBB 12,262 882,864 Wisconsin Public Service Corp., 6.76% A- 6,095 635,214 Gas Utilities 4.60% Southern Union Co., 7.55% BB+ 201,200 5,452,520 Southwest Gas Capital II, 7.70% BB 68,300 1,816,780 Integrated Oil & Gas 3.16% Coastal Finance I, 8.375% CCC 199,800 4,995,000 Integrated Telecommunication Services 0.65% Telephone & Data Systems, Inc., 6.625% A- 40,000 1,030,000 Investment Banking & Brokerage 9.59% Bear Stearns Cos., Inc. (The), 5.72%, Depositary Shares, Ser F BBB 40,000 2,064,000 Bear Stearns Cos., Inc. (The), 6.15%, Depositary Shares, Ser E BBB 100,600 5,361,980 Lehman Brothers Holdings, Inc., 5.67%, Depositary Shares, Ser D BBB+ 48,000 2,412,000 Lehman Brothers Holdings, Inc., 5.94%, Depositary Shares, Ser C BBB+ 102,500 5,304,375 Multi-Line Insurance 3.92% MetLife, Inc., 6.50%, Ser B BBB 240,000 6,196,800 Multi-Utilities & Unregulated Power 5.87% Baltimore Gas & Electric Co., 6.99%, Ser 1995 Baa1 20,000 2,102,500 Energy East Capital Trust I, 8.25% BBB- 168,000 4,346,160 PSEG Funding Trust II, 8.75% BB+ 30,000 822,300 Public Service Electric & Gas Co., 6.92% BB+ 19,000 1,993,812 Oil & Gas Exploration & Production 14.36% Anadarko Petroleum Corp., 5.46%, Depositary Shares, Ser B BBB- 61,489 6,100,865 Apache Corp., 5.68%, Depositary Shares, Ser B BBB 62,200 6,377,447 Devon Energy Corp., 6.49%, Ser A BB+ 63,500 6,659,563 Nexen, Inc., 7.35% (Canada) BB+ 134,500 3,530,625 Other Diversified Financial Services 7.90% Citigroup, Inc., 6.213%, Depositary Shares, Ser G A 52,000 2,683,200 Citigroup, Inc., 6.231%, Depositary Shares, Ser H A 88,700 4,656,750 JPMorgan Chase & Co., 6.625%, Depositary Shares, Ser H A- 100,000 5,130,000 Regional Banks 4.38% HSBC USA, Inc., $2.8575 (G) A1 131,700 6,914,250 Page 2 John Hancock Patriot Preferred Dividend Fund Securities owned by the Fund on August 31, 2005 (unaudited) Trucking 2.87% AMERCO, 8.50%, Ser A CCC+ 180,000 4,525,200 Interest Par value Issuer, maturity date rate (%) Value Short-term investments 1.47% (Cost $2,318,000) Commercial Paper 1.47% ChevronTexaco Corp., 09-01-05 3.380 2,318 2,318,000 Total investments 100.00% Page 3 John Hancock Patriot Preferred Dividend Fund Footnotes to Schedule of Investments August 31, 2005 (unaudited) (A) Credit ratings are unaudited and are rated by Moody's Investors Service where Standard & Poor's ratings are not available, unless indicated otherwise. (B) This security is fair valued in good faith under procedures established by the Board of Trustees. (G) Security rated internally by John Hancock Advisers, LLC. (I) Non-income-producing security. (S) This security is exempt from registration under Rule 144A of the Securities Act of 1933. Such security may be resold, normally to qualified institutional buyers, in transactions exempt from registration. Rule 144A securities amounted to $5,178,750 or 3.28% of the Fund's total investments as of August 31, 2005. Parenthetical disclosure of a foreign country in the security description represents country of a foreign issuer. The percentage shown for each investment category is the total value of that category as a percentage of the total investments of the Fund. The cost of investments owned on August 31, 2005, including short-term investments, was $150,262,644. Gross unrealized appreciation and depreciation of investments aggregated $9,522,633 and $1,863,712, respectively, resulting in net unrealized appreciation of $7,658,921. Footnotes to Schedule of Investments - Page 1 ITEM 2. CONTROLS AND PROCEDURES. (a) Based upon their evaluation of the registrant's disclosure controls and procedures as conducted within 90 days of the filing date of this Form N-Q, the registrant's principal executive officer and principal accounting officer have concluded that those disclosure controls and procedures provide reasonable assurance that the material information required to be disclosed by the registrant on this report is recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission's rules and forms. There were no changes in the registrant's internal control over financial reporting that occurred during the registrant's last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the registrant's internal control over financial reporting. ITEM 3. EXHIBITS. Separate certifications for the registrant's principal executive officer and principal accounting officer, as required by Rule 30a-2(a) under the Investment Company Act of 1940, are attached. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. John Hancock Patriot Preferred Dividend Fund By: /s/ Keith F. Hartstein Keith F. Hartstein President and Chief Executive Officer Date: October 27, 2005 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Keith F. Hartstein Keith F. Hartstein President and Chief Executive Officer Date: October 27, 2005 By: /s/ John G. Vrysen John G. Vrysen Executive Vice
